Citation Nr: 0828962	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected low back 
and/or bilateral knee disorders.  

3.  Entitlement to service connection for depression, to 
include as secondary to obstructive sleep apnea and service-
connected low back and/or bilateral knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, denying the veteran's 
claims for service connection on a direct basis for bilateral 
hearing loss, a dental disorder, and obstructive sleep apnea.  
Entitlement to service connection on a direct basis for 
depression and as secondary to claimed obstructive sleep 
apnea was also denied at that time.  An appeal as to all of 
the foregoing was thereafter initiated and perfected, 
excepting the claim involving entitlement to service 
connection for a dental disorder, for which an appeal was 
initiated, but specifically not perfected.  

In his substantive appeal, received by the RO in late January 
2007, the veteran asserted that his obstructive sleep apnea 
and depression are secondary to his service-connected low 
back and bilateral knee disorders.  The Court of Appeals for 
Veterans Claims (Court) has held that separate theories in 
support of a claim for a particular disability are to be 
adjudicated under one claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 
421 F.3d. 1346, 1349 (Fed. Cir. 2005).  The RO addressed the 
secondary aspect of the veteran's service-connected claims in 
a rating decision of May 2007 but, as explained in the remand 
appended to this decision, further development regarding such 
matters is warranted.  

At the July 2007 hearing, the veteran withdrew from appellate 
consideration the issue of his entitlement to service 
connection for bilateral hearing loss.  In addition, he 
submitted additional documentary evidence in support of the 
remaining issues on appeal, along with a waiver for its 
initial consideration by the RO.  

The claims for service connection for obstructive sleep apnea 
and depression, to include as secondary to service-connected 
disabilities, are addressed in the REMAND below and are 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

In July 2007, the veteran withdrew from appellate 
consideration his claim for entitlement to service connection 
for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran-appellant as to his entitlement to service connection 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection:  Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony set forth in July 2007 that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issue involving his entitlement 
to service connection for bilateral hearing loss.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to that matter, and as the Board 
does not have jurisdiction to review the appeal relating 
thereto, it must be dismissed.


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is dismissed.  


REMAND

Service medical records are entirely negative for any 
reference to obstructive sleep apnea or depression, and, on 
several medical examinations conducted over his many years of 
service, the veteran specifically denied having trouble 
sleeping or experiencing depression or excessive worry.  The 
veteran observes that fellow servicemen advised him in 
service that he snored loudly when sleeping and there is also 
a statement of record from fellow service person indicating 
that he personally observed the veteran snoring when sharing 
sleeping quarters and that his snoring was loud.    

There is no post-service medical evidence of sleep apnea 
until 2001.  The earliest medical or psychiatric evidence of 
depression is dated in or about 2005.  There is no competent 
evidence or opinion linking the veteran's sleep apnea or 
depression to service.  

The veteran's primary contention is, in essence, that his 
sleep apnea and depression are secondary, at least in part, 
to his service-connected low back and knee disabilities.  He 
also asserts that his depression is due to his sleep apnea.  
Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  

Notice is taken that, effective October 10, 2006, the 
regulation governing secondary service connection, 38 C.F.R. 
§ 3.310, was amended in order to implement the holding in 
Allen, supra, regarding secondary service connection on the 
basis of aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The claims for service connection for sleep apnea and 
depression as secondary to the veteran's service-connected 
low back and knee disabilities have not been fully developed 
for review by the Board at this time.  The Board also finds 
that additional examinations that include medical opinions 
that fully address the secondary service connection questions 
at hand are warranted.  38 C.F.R. § 3.310; Allen, supra. 

Accordingly, this portion of the case is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran should 
be notified of what information and 
evidence are still needed to substantiate 
his original claims for service 
connection for sleep apnea, to include as 
secondary to service-connected low back 
and bilateral knee disorders and service 
connection for depression, to include as 
secondary to service-connected low back 
and bilateral knee disorders and/or sleep 
apnea.  

The veteran should be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; and (3) 
that the veteran is expected to provide.  
38 C.F.R. § 3.159(b)(1).  He should be 
also advised that the RO or AMC must 
obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist the veteran in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The AMC/RO must also notify the veteran 
of a recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, 
which implemented the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice- 
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided to him by VA.

2.  Obtain any and all pertinent records 
of VA medical treatment, not already of 
record, which were compiled since April 
2007.  Once obtained, such records should 
be made a part of the veteran's claims 
folder

3.  Thereafter, arrange for the veteran 
to undergo VA psychiatric and medical 
(respiratory) examinations in order to 
determine the etiology of his claimed 
depression and obstructive sleep apnea.  
Such examinations should include detailed 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical and mental status 
evaluations and any and all diagnostic 
testing deemed necessary.  All applicable 
diagnoses should be specified.  The 
claims folder should be provided to each 
examiner for use in the study of this 
case and his/her report should indicate 
whether the claims folder was in fact 
made available and reviewed.

The psychiatric examiner is requested to 
provide an opinion, with a supporting 
rationale, as to the following:

Whether it is at least as 
likely as not (50 percent or 
greater degree of probability) 
that any acquired psychiatric 
disorder, including depression, 
that is currently present was 
caused or aggravated by the 
veteran's obstructive sleep 
apnea or his service-connected 
low back and bilateral knee 
disabilities?  

The respiratory examiner is requested to 
provide a medical opinion with a 
supporting rationale, as to the 
following:

Whether it is at least as 
likely as not (50 percent or 
greater degree of probability) 
that the veteran's sleep apnea 
was caused or aggravated by his 
service-connected low back and 
bilateral knee disabilities, 
inclusive of the veteran's 
inability to exercise to the 
level that may promote weight 
loss?  

The examiners are advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiners are also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms. It represents a permanent 
increase in severity, beyond its natural 
progression.

If either examiner determines that the 
claimed aggravation occurred, to the 
extent that is possible, he or she should 
provide the approximate degree of 
severity of the aggravated disability 
(the baseline level of functional 
impairment) before the onset of 
aggravation (e.g., slight then, moderate 
now).

If either examiner is unable to answer 
any question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the RO/AMC should 
adjudicate the veteran's claims for 
service connection for depression and 
obstructive sleep apnea, to include as 
secondary to service-connected 
disabilities, on the basis of all 
relevant evidence and all governing legal 
authority, to include the October 2006 
change to 38 C.F.R. § 3.310.    

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits 
and all applicable law and regulations.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review. 

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


